___________

                           No. 95-2581
                           ___________


Joe Ballard,                    *
                                *
          Appellant,            *
                                *
     v.                         *
                                *
Wiley Albright, Chairman,       *
Airport Commission; Newport,    *
Jackson County, Arkansas; Terry *   Appeal from the United States
Dillon, Commissioner; Burton    *   District Court for the
Ford, Commissioner; Ralph Sink, *   Eastern District of Arkansas.
Commissioner; Wayne Beard,      *
Mayor; Kenneth Thaxton, Jr.,    *        [UNPUBLISHED]
Commissioner, originally sued   *
as "Ken Taxton"; City of        *
Newport, Arkansas; Newport      *
Airport Commission,             *
                                *
          Appellees.            *


                           ___________

                  Submitted:   January 23, 1996

                      Filed: January 26, 1996
                           ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                           ___________


PER CURIAM.


     Joe Ballard appeals from the final judgment entered in the
district court1 dismissing his action under the Age Discrimination
in Employment Act, 29 U.S.C. § 623. We affirm.



     1
      The Honorable Henry Woods, United States District Judge for
the Eastern District of Arkansas.
     Following a bench trial, the district court found that, while
Ballard had established a prima facie case of discrimination,
defendants had advanced unrebutted legitimate, non-discriminatory
reasons for Ballard's termination, namely, Ballard's failure
adequately to perform his job as airport manager. We review the
district court's findings for clear error. See Fed. R. Civ. P.
52(a); Tuttle v. Henry J. Kaiser Co., 921 F.2d 183, 186 (8th Cir.
1990).   After carefully reviewing the record on appeal and the
parties' briefs, we conclude the district court did not clearly err
in its determination, and thus properly entered judgment for
defendants. See Richmond v. Board of Regents of Univ. of Minn.,
957 F.2d 595, 598 (8th Cir. 1992) (poor job performance is valid,
non-discriminatory reason for termination). We reject Ballard's
argument that the district court erred in failing to apply a
"mixed-motives" analysis to his case, because Ballard did not
present enough evidence of a discriminatory component to meet the
threshold showing required for such an analysis. See Hutson v.
McDonnell Douglas Corp., 63 F.3d 771, 780 (8th Cir. 1995);
Radabaugh v. Zip Feed Mills, Inc., 997 F.2d 444, 448 (8th Cir.
1993).


     The judgment is affirmed.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -2-